DETAILED ACTION

Acknowledgement is made of Applicant's remarks in the response filed November 3, 2021.  The claims have not been amended.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 24, 29 – 35, 39 – 42 and 45 – 49 are currently pending.  Claims 30, 33 – 35, 40 and 45 – 49 are withdrawn from further consideration.  Claims 24, 29, 31 – 32, 39 and 41 – 42 are under examination in the instant office action.  

Priority
This application, 16/651,182, filed 03/26/2020 is a 371 (national stage entry) of PCT/GB2018/052735, International Filing Date: 09/26/2018.  PCT/GB2018/052735claims foreign priority to 1715637.3, filed 09/27/2017 and to 1810765.6, filed 06/29/2018.

Maintained Objections and Rejections

Claim objections
Claims 29, 31 and 32 remain objected to as being dependent upon a rejected base claim (Claim 24), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 24, 39 and 41 – 42 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Harper et al. in US 2015/0274668 (published: October 1, 2015).
Harper teaches compounds of Formula (I) (below) for use in topical treatment or prevention of ocular neovascularization (p [0017], [0029], and [0031]).  Harper teaches the therapeutic uses of the compounds of Formula (I) is based at least in part on the finding that said compounds inhibit SPRK1 and thus could be used topically to inhibit choroidal neovascularization (CNV; p [0016]).
Harper teaches the compounds may be administered in the form of a pharmaceutical composition suitable for topical administration (e.g. eyedrops; i.e. a form 

    PNG
    media_image1.png
    223
    280
    media_image1.png
    Greyscale

Formula (I) of Harper
Harper teachers Harper teaches particularly mentioned (i.e. construed as “preferred”) compounds are those of Formula (Ia) (p [0082], structure shown below).

    PNG
    media_image2.png
    227
    358
    media_image2.png
    Greyscale

Formula (Ia) of Harper
Harper’s compound of Formula (Ia) corresponds to a compound of instant Formula (I) wherein R1 = CF3 (trifluoromethyl) and R2 = is an optionally substituted furanyl group (instant Claims 24 and 39).
Harper teaches an embodiment wherein W is a piperidinyl group or a piperazinyl group, which may have a 1-6 alkyl group as a substituent (p [0066]; instant Claim 24).
Harper teaches, in Table 1, the compound SPHINX13 (below) as the second most potent compound in the SPRK1 inhibition assay (IC50 162 nM). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

      SPHINX13				Compound of instant Claims 24 and 29
The compound SPHINX13 contains an R1 and R2 substituent of instant Formula (I) (a trifluoromethyl group and a furanyl group substituted with a 4-pyridyl substituent; respectively).  The difference between SPHINX13 and a compound of instant Formula (I) is that the group W of Formula (1a) of Harper is a piperazine ring substituted with a methyl (C1-alkyl) group as opposed to the required piperidine ring of instant Claims 24 and 29.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select SPHINX13 as a compound for further modification.  One would have been motivated to do so because Harper teaches SPHINX 13 is one of the most potent compounds disclosed.  Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the N-methyl-piperazine with a 4-methyl-piperidine group (a compound corresponding to instant Formula (I) wherein n = 2, R4 = H and R3 = C1 alkyl).  One would have been motivated to do so, with a reasonable and predictable expectation of success of potently inhibiting SPRK1 because Harper teaches, preferably, W is a piperidinyl group or a piperazinyl group, which may have a 1-6 alkyl group as a substituent.  See MPEP 2143, KSR Exemplary Rationale (B): Simple .

Response to Arguments
1)  Applicant argues (Remarks, pages 6 – 9):

A. One of ordinary skill in the art would have no reason or motivation to make the specific molecular modifications to SPHINX13 to arrive at the claimed compounds.

Applicant notes that the present situation may be analyzed under the Takeda standard for obviousness of new chemical compounds: (1) Assess whether one of ordinary skill in the art would have selected the particular compound from the “panoply of known compounds in the prior art” for further development or modification; and (2) Assess “whether the prior art would have supplied one of ordinary skill in the art with a reason or motivation to modify a lead compound to make the claimed compound with a reasonable expectation of success.” Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1291-92 (Fed. Cir. 2012) (citing Takeda Chemical Indus. Ltd. v. Alphapharma Pty. Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007)). For the following reasons, Applicant respectfully submits that one of ordinary skill in the art would have no reason or motivation to make the specific molecular modifications to SPHINX13 to arrive at the claimed compounds.

i. One of ordinary skill in the art would not have selected SPHINX13 as a lead starting compound.

Applicant respectfully submits that one of ordinary skill in the art would not select SPHINX13 as a starting point for further modification. According to the Federal Circuit, “a lead compound . . . is ‘a compound in the prior art that would be most promising to modify in order to improve upon its . . . activity and obtain a compound with better activity.” Otsuka, 678 F.3d at 1291 (citing Takeda 492 F.3d at 1357) (emphasis added). The “analysis is guided by evidence of the compound’s pertinent properties... . Absent a reason or motivation based on such prior art evidence, mere structural similarity between a prior art compound and the claimed compound does not inform the lead compound selection.” /d. at 1292.

In view of Harper’s teachings, one of ordinary skill in the art would have no reason to look to SPHINX13 as a starting point because it is the second most potent compound disclosed by Harper.' If one of ordinary skill in the art was looking to provide alternative SRPK 1 inhibitors, or even improved SRPK1 inhibitors, this person would logically start with the most potent compound disclosed by Harper: SPHINX7, which has an IC50 of 54.7nM. See Harper, paragraph [0236], Table I. In other words, this person would not select a compound arbitrarily considered to most closely resemble the claimed compounds when, at the priority date of the present application, one of ordinary skill in the art would have had no conception of that compound. That is, one is not directed to SPHINX13 as a starting point, unless one of ordinary skill in the art already knows about the current claimed compounds.

Applicant respectfully submits that the assessment of Harper (and the prior art) should be carried out objectively and without the impermissible use of hindsight. /d. (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007) (“A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning.”’) (emphasis added)). Furthermore, Harper should be viewed through the eyes of one of ordinary skill, on the priority date, with no knowledge of 

Without any knowledge of the claimed compounds, one of ordinary skill in the art would have no reason to select SPHINX13 for further modification because this person would have no awareness of its similarity to the claimed compounds. This person would only have the relative potency of Harper’s compounds as a basis to decide where to start their investigation. In this regard, because SPHINX13 (IC50 = 162 nM) is not the most potent molecule disclosed by Harper, Applicant respectfully submits that one of ordinary skill in the art would select SPHINX7 (IC50 of 54.7nM)—not SPHINX13—as a starting point for further modification.  In view of Harper’s teachings, one of ordinary skill in the art would have no reason or motivation to modify any of its compounds to arrive at those claimed.

Again, the Examiner already notes at least one difference between the presently claimed subject matter and the exemplified compounds of Harper is that independent claim 24 requires the nitrogen-containing heterocycle to be limited to containing only one nitrogen atom in the ring itself, with the heterocycle further substituted with one or more of the permitted substituents for R3 and R4 of Formula (I) of claim 24. Applicant respectfully submits that one of ordinary skill in the art would have no reason or motivation to modify any of the compounds in Harper to arrive at those claimed. Otsuka, 678 F.3d at 1292 (citing Takeda, 492 F.3d at 1357). On page 6 of the Action, it is asserted that:

“[o]ne would have been motivated [to modify the N-methyl-piperazine of SPHINX13 with a 4-methyl-piperidine group] with a reasonable and predictable expectation of success of potently inhibiting SPRK1 because Harper teaches, preferably, W is a piperidinyl group or a piperazinyl group, which may have a 1-6 alkyl group as a substituent.” 

The proper analysis first requires that one skilled in the art be motivated to select SPHINX13 as the lead starting point for further modification, and further that there be a reasonable and predictable expectation of success.

As noted above, it is seen that SPHINX7 is the right and proper starting point for assessing the inventive step involved in the present application because it is the starting point that would be selected by one of ordinary skill in the art based upon the teachings of Harper. However, like SPHINX13, the structure of SPHINX7 differs from the claimed compounds. That is, SPHINX7 has a substituted piperazinyl group, specifically a 1-[2-(dimethylamino)ethyl]piperazinyl group, at the W position of Harper’s Formula (Ia), which is a nitrogen-containing heterocycle having two nitrogen atoms. This is also in line with the copied text above stated by the Examiner regarding the W substituent. In contrast, independent claim 24 requires that the equivalent ring system is a nitrogen-containing heterocycle with a single nitrogen atom contained therein. Claim 24 also requires certain substituents to be present on the nitrogen-containing heterocycle.

Therefore, the question becomes: in view of the teachings of Harper, would it be obvious to replace the piperazine ring of SPHINX7 or otherwise modify W in SPHINX13 with a substituted pyrrolidine, a substituted piperidine or a substituted azepane ring having one or more of the substituents recited in independent claim 24? That is, “in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound.” Otsuka, 678 F.3d at 1292. For the following reasons, Applicant respectfully submits that the answer to this question is “No.”
piperazine rings and are all sub-micromolar inhibitors of SRPK1 (sub-0.5 µm in fact). See, Harper, paragraph [0236], Table 1. SRPIN340 has a piperidine ring in place of the morpholine/piperazine ring of the above compounds with an IC50 value of 0.96uM. See, Harper, paragraph [0221].

One of ordinary skill in the art, reading Harper, would not be motivated to pursue a series of substituted furan carboxamide compounds based on, e.g., the piperidine ring system of SRPIN340, because Harper clearly teaches that the most potent compounds are those bearing a piperazine ring system. Harper fails to provide any teachings that would motivate one of ordinary skill in the art to pursue substituted pyrrolidine, piperidine, or azepane rings ortho to the carboxamide moiety. This person would expect such compounds to be less potent inhibitors than the piperazine compounds exemplified in Harper.

Therefore, the teachings of Harper do not lead one of ordinary skill in the art down a path of selecting substituted pyrrolidine, piperidine, or azepane rings ortho to the carboxamide moiety. Instead, Harper clearly teaches toward piperazine rings, and away from heterocycles bearing only one nitrogen atom. Moreover, the Examiner has failed to explain why there would be a reasonable and predictable expectation of success in making and using such modified compounds.

In view of the foregoing, Applicant respectfully submits that the teachings of Harper do not render obvious the subject matter of independent claim 24.

Applicant’s argument that one of ordinary skill would not have been motivated to select the compound SPHINX13 of Harper as a lead compound as set forth in the current rejection, because it is the second most potent compound disclosed, is acknowledged but is not found to be persuasive for the following reasons.  First, as discussed in MPEP 2143:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. Thus, Office personnel should recognize that a proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior art compound to arrive at the claimed compound have nothing to do with pharmaceutical activity. The inactive compound would not be considered to be a lead compound by pharmaceutical chemists, but could potentially be used as such when considering obviousness. Office personnel might also base an obviousness rejection on a known compound that pharmaceutical chemists would not select as a lead compound due to expense, handling issues, or other business considerations. However, there must be Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1007, 91 USPQ2d 1018, 1024 (Fed. Cir. 2009) (holding that there must be some reason "to select and modify a known compound"); Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1364, 86 USPQ2d 1196, 1201 (Fed. Cir. 2008).

In the present case, as required by MPEP 2143, the Office Action sets forth a particular reason why one of ordinary skill would have selected SPHINX13, specifically, because it is a potent SPRK1 inhibitor.  Indeed, as noted by Applicant, it is the second most potent compound disclosed by Harper.  Further, as specifically pointed out in the maintained rejection, there is a very close structurally similarity between SPHINX13 and the instantly claimed compounds.  
As such, per Eisai, the Examiner has provided both a reason to select SPHINX13 as a lead compound (potency) as well as motivation to modify the nitrogen in the piperazine ring with a carbon atom (i.e. the specific embodiment in Harper wherein W may be either a piperazine or a piperidine from which one of ordinary skill in the art would reasonably conclude that there would be a reasonable and predictable expectation of success in making and using such modified compounds).
In addition, even if one were to presume, arguendo that one should have selected the compound SPHINX7, which has an IC50 of 54.7nM (~3-fold more potent than SPHINX13), the Courts have held that one of ordinary skill in the art would not be limited to a single lead compound.  Specifically, MPEP 2143, citing Federal Circuit in Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009), points out that: 
“experts had opined that one of ordinary skill in the art would have selected the eighteen compounds to pursue further investigation into their potential as proton pump inhibitors”; 

and that: 
KSR . . . . The district court in this case employed a flexible approach – one that was admittedly preliminary – and found that the defendants had raised a substantial question that one of skill in the art would have used the more potent compounds of [Altana’s prior art] patent, including compound 12, as a starting point from which to pursue further development efforts. That finding was not clearly erroneous." Id. at 1008, 91 USPQ2d at 1025.


2)  Applicant argues (Remarks, page 10):
B. The claimed compounds possess unexpected properties over the compounds of Harper and the prior art.

As noted on page 5 of the Action, the acknowledged difference between the claimed compounds and the compounds of Harper is that independent claim 24 requires the nitrogen- containing heterocycle to be limited to containing only one nitrogen atom in the ring itself, with the heterocycle further substituted with one or more of the permitted substituents.

The present application illustrates that substituted pyrrolidine, piperidine, or azepane rings are in fact more potent than SRPIN340 and, in many cases, are significantly more potent than the most potent compound of Harper. For example, compound 12 of the present application has an IC50 of 0.3 nM, whereas SPHINX7 has an IC50 of 54.7 nM. Importantly, the Examples of the present application illustrate that these differences in structure contribute to the potent inhibition of SRPK1—with many exemplified compounds exhibiting IC50 values less than 10 nM, and as low as 0.3 nM, i.e., Compound 12.

One of ordinary skill in the art, reading Harper and the data presented therein, could not have predicted that claimed compounds bearing a piperidine ring would even be as potent as the compounds of Harper bearing a piperazine ring, let alone be more potent than those compounds. Whilst most of Harper’s piperazine-containing compounds have IC50 values under 0.5 um, all but SPHINX7 have IC50 values above 150 nM. See, Harper, paragraph [0236], Table 1. Conversely, the compounds of the present application markedly outperform Harper’s with all compounds providing IC50 values under 0.5 um as well as a far greater percentage effectively inhibiting SRPK1 at concentrations lower than 150 nM. See, Application, Tables 1 and 2.

Moreover, all compounds of the present application outperform SRPIN340’s IC50 of 0.96 um. This must also be considered an unexpected property given that SRPIN340 sets the precedent for the performance of inhibitors that comprise a heterocycle containing a single nitrogen atom as the substituent at the W position of Formula (I). In view of SRPIN340’s performance, one of ordinary skill in the art would expect subsequent molecules that comprise a heterocycle containing a single nitrogen atom as the substituent at the W position of Formula (I) to inhibit SRPK1 at a similar micromolar level. However, the compounds of the present application inhibit SRPK1 much more potently. Therefore, the data in the present application provides clear evidence of an unexpected results which undermine any asserted “expectation of success.” In view of the foregoing, Applicant submits that Harper and the prior art fail to render independent claim 24 obvious, and the rejection is respectfully requested to be withdrawn.

50 of 0.96 um, SRPIN340, is far less structurally related to the instantly claimed compounds than SPHINX13.  Specifically, SRPIN340 (reproduced below), entirely lacks the furanyl ring required by the claimed invention (i.e. the pyridine ring pf SRPIN340 is attached directly to the amide carbonyl group; see Figure below).  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    SRPIN340			SPHINX13		      Specification Example 34
Apart from SRPIN340, there are no structurally related alternative compounds possessing a piperidine ring (or any other heterocycle containing a single nitrogen atom) of record which would support Applicant’s conclusion that modifying a piperazine ring in the compounds of Harper with a piperidine ring results in a surprising or unexpected improvement in potency.  As such, because only a single piperidine-containing SPRK1 inhibitor compound is disclosed in the prior art (and, in addition, a compound that lacks the critical furan ring) there is insufficient evidence to support Applicant’s statement drawn to “an unexpected property” which relies on the assertion that “SRPIN340 sets the precedent for the performance of inhibitors that comprise a heterocycle containing a single nitrogen atom as the substituent at the W position of Formula (I)”
prima facie obvious to prepare based on properly selecting SPHINX13 as a lead compound, exhibits an IC50 of 422 nM, only marginally different from SPHINX13.  As such there is no evidence to support Applicant’s allegation that substituting the N-methylpiperazine ring in SPHINX13 with the corresponding, instantly claimed N-methylpiperidine compound led to a surprising or unexpected result.
As discussed in See 716.02(b): Burden is on Applicant to establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In view of the fact that in the pharmaceutical art, even a small change in structure within an art-recognized series of compounds would be expected to confer some change in activity, the modest differences observed for the instantly claimed compound (Example 36) compared to SPHINX13 of Harper are not considered to be unexpected. 
Finally, with respect to Applicant’s argument that Examination…. 
“be carried out objectively and without the impermissible use of hindsight. /d. (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007) (“A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning.”’) (emphasis added)). Furthermore, Harper should be viewed through the eyes of one of ordinary skill, on the priority date, with no knowledge of the claimed compounds. Daiichi Sankyo Co. v. Matrix Lab’ys, Ltd., 619 F.3d 1346, 1354 (Fed. Cir. 2010) (“The attribution of a compound as a lead compound after the fact must avoid hindsight bias; it must look at the state of the art at the time the invention was made to find a motivation to select and then modify a lead compound to arrive at the claimed invention.”). Itis only when all subjectivity has been removed that a fair and objective assessment of obviousness can be carried out.

these arguments are not found to be persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present case the reasoning set forth in the maintained 103 rejection that the claimed invention would have been prima facie obvious takes into account solely the express teachings of the prior art of Harper wherein it would have been prima facie obvious to properly select SPHINX13 as a lead compound and modify the piperazine ring with a piperidine ring (in accordance with this specific embodiment taught by Harper) with a reasonable expectation of providing a compound that inhibited SPRK1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 24, 39 and 41 – 42 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 9 of US patent 10,301, 464 in view of Harper et al. in US 2015/0274668 (published: October 1, 2015).
The claims of the US patent are drawn to compounds of Formula (I) (below) wherein Q represents –C(O)-, R1 represents a trifluoromethyl group, R4 represents a hydrogen atom, and W represents a 4-methyl-1-piperazinyl group, said compounds claimed to be useful for the treatment of ocular neovascularization.

    PNG
    media_image5.png
    140
    183
    media_image5.png
    Greyscale

Formula (I) of Claim 1 of US patent 10,301,264

Harper discloses an embodiment wherein the group W in compounds indistinct from Formula (I) of the US patent may preferably be a piperidinyl group or a piperazinyl group, which may have a 1-6 alkyl group as a substituent; thus rendering prima facie obvious substitution of the 4-methylpiperazine ring claimed in the US patent with the instantly claimed 4-methylpiperidine ring. See MPEP 2143, KSR Exemplary Rationale (B): Simple substitution of one known element (a piperazine ring) for another (a piperidine ring) to obtain predictable results (treatment of ocular neovascularization).

Response to Arguments
3)  Applicant argues (Remarks, page 11):
 
As discussed in Section I, one of ordinary skill in the art would have no reason or
motivation to make the specific molecular modifications to any of the compounds in Harper to arrive at the claimed compounds. It is only with impermissible hindsight that one is able to fill in the gaps. Thus, even when the ’264 patent is combined with Harper, the claimed compounds are not rendered obvious. Accordingly, Applicant respectfully submits that this rejection should be withdrawn.

These arguments have been carefully considered but are not found to be persuasive for the reasons in Response to Arguments sections 1) and 2) above explaining why it would have been prima facie obvious to modify the piperazine ring of the compound SPHINX13 of Harper with a piperidine ring. 


Conclusion
Claims 24, 39 and 41 – 42 are rejected.  Claims 29 and 31 – 32 are objected to.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DENNIS HEYER/Primary Examiner, Art Unit 1628